internal_revenue_service cc el gl br1 date gl-613276-98 uilc number release date memorandum for district_counsel from alan c levine chief branch general litigation subject taxpayer x et al this responds to your memorandum dated december this document is not to be cited as precedent legend district_counsel taxpayer x taxpayer y taxpayer z amount a amount b date a district a trustee a issue whether a corporation must include income from amounts received in a ponzi scheme conclusion the memo from district_counsel posed the question whether the funds received should be taxable_income to the bankruptcy_estate under sec_1398 sec_1399 provides that no separate taxable entity is established in a corporate bankruptcy accordingly sec_1398 does not apply to corporations but the trustee must file returns on behalf of the corporation sec_1_6012-3 gl-613276-98 the corporation must include income from amounts received in a ponzi scheme in the year received facts taxpayer x taxpayer y and taxpayer z were engaged in a ponzi scheme during the early 1990's the corporations received millions from investors who were lured by the possibility of investing in medical accounts_receivable according to the bankruptcy trustee the corporate officers and other employees absconded with the proceeds the corporations went into bankruptcy and the defrauded investors filed amount a in unsecured claims with the bankruptcy court the trustee has recouped amount b and wants to pay the investors the trustee filed returns for the years in question reporting interest_income but did not report the amounts received from the investors as corporate income the trustee attached the following statement to the returns at issue the above-referenced taxpayer filed for protection under chapter of the u s bankruptcy code on date a in the district a trustee a was appointed as bankruptcy trustee for the debtor_corporation the debtor_corporation the taxpayer obtained funds from customers and creditors in accordance with express agreements to return those funds to the customers and creditors some of those funds were in fact returned however certain principals officers and employees misappropriated these funds for their own personal benefit and not for the benefit of the corporation in a ponzi-type scheme the corporation has not included any funds obtained from the customers and creditors in its gross_income based upon this information the bankruptcy trustee respectfully requests that the internal_revenue_service accepts this tax_return as filed law and analysis sec_61 provides the general_rule that gross_income includes all income from all sources this definition is a broad one and includes all accessions to wealth 348_us_426 gross_income includes amounts unlawfully taken from another in the year received notwithstanding a legal_obligation to repay those amounts 366_us_213 ponzi schemes are schemes in which investors are lured to invest money on promises of large returns the early investors are generally paid with money from the later investors when the source of new investments evaporates the investment scheme collapses see 265_us_1 gl-613276-98 income from ponzi schemes has been held to be includible in gross_income despite arguments that the amounts taken by the perpetrators were loans in rochelle v 384_f2d_748 5th cir cert_denied 390_us_946 the fifth circuit held that the bankruptcy trustee was required to pay tax on income received by a bankrupt individual who persuaded others to invest in his scheme by promises of large returns the trustee had argued that the amounts received were nontaxable because they were loans to the debtor as stated succinctly by judge wisdom is money obtained from a swindle taxable_income to the swindler we hold that it is and it makes no difference if the swindle is in the form of a loan and the lenders so beguiled that they really believe they have made bona_fide loans f 2d pincite this conclusion has been sustained in numerous other cases see eg 412_f2d_974 5th cir kleinman v commissioner tcmemo_1994_19 smith v commissioner tcmemo_1995_402 the eighth circuit considered a case similar to rochelle except that the swindle involved a corporation in in re diversified brokers co inc 487_f2d_355 8th cir the government argued that the corporation realized income when it was used by its officers as the borrower in a ponzi-type swindle giving promissory notes to lenders lured by exorbitant interest rates and misrepresentations as to corporate business activity repaying notes with ever-increasing borrowings and being unable at any time to pay all outstanding notes the court in a decision concluded that the corporation was merely a conduit and the officers were the real beneficiaries of the swindle accordingly the court held that no taxable_income was realized by anyone until the corporate officers diverted funds to themselves until then the funds in the hands of the corporation were nothing more than loans and were treated as such by the corporation and the lenders f 2d pincite we do not agree with the eighth circuit’s opinion in diversified brokers instead we agree with the dissent in that case and believe that the court was wrong on two counts first the overwhelming weight of authority is that amounts characterized as investments in these types of schemes are not non-taxable loans to the recipient but income as the court in rochelle noted were we to hold otherwise confidence men could avoid the tax consequences of their transactions by merely adding a false promise to repay to their other representations f 2d pincite second while the funds may well have been diverted to the private use of the corporate officers they were first income to the corporation the majority opinion ignored a line of cases such as 265_f2d_712 9th cir illegal payments related to corporation sales held to be taxable_income to the corporation even though gl-613276-98 they were channeled directly to a corporate officer and not reflected on the corporation's books and 384_f2d_229 3rd cir funds sent to a corporation in payment of the corporation’s accounts_receivable constituted income to the corporation for tax purposes even though such funds were embezzled by a corporate officer and never actually passed into the corporation’s treasury see in re diversified brokers co inc aod cc-1973-146 while the aod related to the lower court decision that the government ultimately also lost on appeal we agree with its rationale case development hazards and other considerations as noted above we do not agree with the eighth circuit’s opinion in diversified brokers and for the reasons stated in the action on decision believe this issue should continue to be litigated then this is a strong argument that those amounts were income to the corporation even if later diverted by the officers while we believe the eighth circuit to be incorrect we believe that diversified brokers does present a significant hazard of litigation additionally a claim by the internal_revenue_service the service for tax on the full amount would put the united_states in direct competition with swindled citizens for collection of amounts that would not have been income and thus not taxable to the corporation absent it stealing the money from those citizens see f 2d pincite concurring opinion additionally while we recognize that such assessments might be uncollectible the service could pursue the corporate officers and employees for tax on the amounts diverted to their personal_use or accounts another hazard here is that it could be argued that the diversions constituted theft losses deductible under sec_165 see arc electrical construction co v commissioner tcmemo_1988_592 we believe however that if the amounts were diverted by corporate officers with authority to act for the corporation the diversions would be more properly classified as dividends not deductible to the corporation but taxable to the recipients if you have any further questions please call
